 



Exhibit 10.3
SEVERANCE AGREEMENT AND RELEASE
          THIS SEVERANCE AGREEMENT AND RELEASE is made as of the latest date
signed below by and between James Mooney (“Employee”) and RCN Corporation
(“Employer” or “Company”), together with each and every one of its predecessors,
successors, directors, officers, employees and agents, whether present or former
(collectively the “Releasees”).
          WHEREAS, Employee entered into an employment agreement with Employer
effective December 21, 2004; and
          WHEREAS, pursuant to the terms of such employment agreement Employer
provided Employee with written notice on November 20, 2007 of its intention not
to extend the employment term (“Non-Renewal Notice); and
          WHEREAS, your term of employment expired on December 21, 2007
(“Separation Date”); and
          WHEREAS, in a letter dated December 24, 2007 and in accordance with
the Non-Renewal Notice, the Employer detailed the timing and amounts of
compensation you are entitled to receive from the Employer as a result of the
termination of your employment with the Company; and
          WHEREAS, the parties desire that Employee’s separation be on an
amicable basis;
          In consideration of the mutual covenants and obligations contained
herein, Employee and Employer, each intending to be legally held bound, agree as
follows:
          1. Consideration. In consideration for the releases and other
covenants set forth in this Severance Agreement and Release, the Company agrees:
               a. To pay Employee as severance the gross amount of $ 810,000
payable in one lump sum cash payment of $405,000 on June 30, 2008 and six
monthly payments, in an amount equal to $67,500, beginning on July 31, 2008.
Severance pay will not begin until after the expiration of the seven-day
revocation period referenced in paragraph 16;
               b. Employee will immediately vest in all options to purchase the
Company’s common stock, $0.01 par value per share (the “Options”) made to
Employee pursuant to the 2005 Stock Compensation Plan (the “Plan”). The Options
shall terminate at 5 p.m. EST on December 31, 2008 (the “Equity Cancellation
Date”), except that the Employee remaining an employee of the Company shall not
be a condition to the continued effectiveness of such awards under the Plan
through the Equity Cancellation Date. In addition, Employee will immediately
vest in all shares of Restricted Stock issued pursuant to the Plan as if all

 



--------------------------------------------------------------------------------



 



performance based criteria had been fully met. The Employee will be responsible
for the any federal, state and local tax due and owing on the shares of
Restricted Stock as of each vesting date.
Employee agrees that, but for his or her execution of this Agreement, he or she
would not be entitled to receive the consideration set forth above.
          2. Acknowledgement. Employee acknowledges that he or she has received
all compensation due from Employer, including all vacation pay and other
compensation due. Employee acknowledges that he or she has been granted any
leave time to which he or she believes he or she was entitled under the Family
and Medical Leave Act or other laws.
          3. Employee’s Release. Employee, on behalf of himself or herself, and
on behalf of his or her descendants, dependents, heirs, executors,
administrators, assigns, and successors hereby generally releases and discharges
the Releasees from any and all suits, causes of action, complaints, obligations,
demands, or claims of any kind, whether in law or in equity, direct or indirect,
known or unknown, suspected or unsuspected (hereinafter “claims”), which
Employee ever had or now has against the Releasees, or any one of them, arising
out of or relating to any matter, thing or event occurring up to and including
the date of this Severance Agreement and Release. Employee’s release
specifically includes, but is not limited to:
               a. any and all claims for wages and benefits including, without
limitation, salary, stock, options, commissions, royalties, license fees, health
and welfare benefits, severance pay, vacation pay, and bonuses;
               b. any and all claims for wrongful discharge, breach of contract
(whether express or implied), or for breach of the implied covenant of good
faith and fair dealing;
               c. any and all claims for alleged employment discrimination on
the basis of age, race, color, religion, sex, national origin, veteran status,
disability and/or handicap, pregnancy, childbirth or related medical conditions,
marital status and any and all other claims in violation of any federal, state
or local statute, ordinance, judicial precedent or executive order, including
but not limited to claims under the following statutes: Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000e et seq., the Civil Rights Act of 1866, 42
U.S.C. §1981, the Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.,
the Older Workers Benefit Protection Act, 29 U.S.C. §626(f), the Americans with
Disabilities Act, 42 U.S.C. §12101 et seq., the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. §1001 et seq., the Virginia Human Rights Act, Virginia Code §
2.1-714 et seq., or any comparable statute of any other state, country, or
locality;
               d. any and all claims under any federal, state or local statute
or law;
               e. any and all claims in tort (including but not limited to any
claims for misrepresentation, defamation, interference with contract or
prospective economic advantage,





--------------------------------------------------------------------------------



 



intentional or negligent infliction of emotional distress, duress, loss of
consortium, invasion of privacy and negligence); and
               f. any and all claims for attorneys’ fees and costs.
          4. Effect of Release. Employee understands that this release extends
to all of the aforementioned claims and potential claims which arose on or
before the date of this Severance Agreement and Release, whether now known or
unknown, suspected or unsuspected, and his or her participation as a member of
any class asserting any such claims, and that these constitute essential terms
of this Severance Agreement and Release. Employee further understands and
acknowledges the significance and consequence of this Severance Agreement and
Release and of each specific release and waiver, and expressly consents that
this Severance Agreement and Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands, obligations, and causes of
action, if any, as well as those relating to any other claims, demands,
obligations or causes of action herein above-specified. Neither this release nor
the promise not to sue set out below should be construed, however, to prevent
Employee from filing a claim based on rights that cannot be waived as a matter
of law, such as, but not limited to, claims for vested benefits under ERISA.
          5. Covenant Not to Sue. Employee affirms that no charge, complaint or
action exists in any forum brought by or on behalf of Employee against the
Releasees and that Employee has not assigned any existing or potential claim
that Employee purports to release to any third party. Further, Employee, on
behalf of himself or herself, and his or her descendants, dependents, heirs,
executors, administrators, assigns, and successors covenants that Employee will
not at any time hereafter commence, maintain, or in any way cause, or advise to
be commenced or prosecuted, or permit to be filed by any other person on his or
her behalf, any grievance, charge, action (including any class action), suit, or
proceeding (judicial or administrative) against Employer, except as such waiver
is specifically prohibited by law or regulation. Although this Agreement does
not prevent Employee from filing a charge with the Equal Employment Opportunity
Commission (or similar state agency) or participating in an investigation
conducted by the Commission (or similar state agency), any claims for personal
relief, including reinstatement or monetary damages, would be barred.
          6. Remedies. All remedies at law or in equity shall be available to
the Releasees for the enforcement of this Severance Agreement and Release. This
Severance Agreement and Release may be pleaded as a full bar to the enforcement
of any claim that Employee may assert against the Releasees.
          7. No Admissions. Neither the execution of this Severance Agreement
and Release by the Releasees, nor the terms hereof, constitute an admission by
the Releasees of liability to Employee.
          8. No Disparagement. For the 24 month period after the Separation
Date, each Party shall not, directly or indirectly, make or publish any
disparaging statements (whether written or oral) regarding the Company or any of
its affiliated companies or businesses, or the affiliates, directors, officers,
agents, principal stockholders or customers of any of them.





--------------------------------------------------------------------------------



 



          9. Confidentiality. Employee shall not disclose or publicize the terms
or fact of this Severance Agreement and Release, directly or indirectly, to any
person or entity, except to his or her accountant, attorney, spouse, and to
others as required by law.
          10. Non-Compete; Confidential Information; Non-Solicitation. In
consideration for the consideration which Employee has or will receive from the
Company under this Agreement, Employee agrees to be bound as set forth below.
               a. Non-Compete. The Employee shall not, during the 12 month
period following the Separation Date, engage in or become associated with any
Competitive Activity. For purposes of this Section 10(a), a “Competitive
Activity” shall mean any business that directly competes to a significant degree
with all or any substantial part of any of the businesses of the Company or its
subsidiaries in any states in which the Company or its subsidiaries has
significant business operations. The Employee shall be considered to have become
“associated with a Competitive Activity” if he becomes involved as an owner,
employee, officer, director, independent contractor, agent, partner, advisor, or
in any other capacity calling for the rendition of the Employee’s personal
services, with any individual, partnership, corporation or other organization
that is engaged in a Competitive Activity and his involvement relates to a
significant extent to the Competitive Activity of such entity; provided,
however, that the Employee shall not be prohibited from (1) owning less than two
percent of any publicly traded corporation, whether or not such corporation is
in competition with the Company or (b) serving as a director of a corporation or
other entity the primary business of which is not a Competitive Activity. If, at
any time, the provisions of this Section 10(a) shall be determined to be invalid
or unenforceable, by reason or being vague or unreasonable as to area, duration
or scope of activity, this Section 10(a) shall be considered divisible and shall
become and be immediately amended to only such area, duration and scope of
activity as be determined to be reasonable and enforceable by the court or other
jurisdiction having jurisdiction over the matter; and the Employee agrees that
this Section 10(a) as so amended shall be valid and binding as though any
invalid or unenforceable provision had not been included herein. Notwithstanding
the foregoing, the Employee shall be entitled to continue to serve as the
Chairman of the Board of Directors Virgin Media Inc. without violation of this
Section 10(a). Until the first anniversary of the Separation Date, the Employee
shall be required to provide a copy of this Section 11 to any person or entity
with respect to which the Employee may be become associated in any capacity.
               b. Nonsolicitation. The Employee shall not, during the 24 month
period following the Separation Date, directly or indirectly, (1) solicit for
employment any person employed by the Company or its affiliated companies as of
the Separation Date, (2) solicit for employment any person known by the Employee
(after reasonable inquiry) to be employed at the time by the Company or its
affiliated companies as of the date of the solicitation or (3) solicit any
customer or other person with a business relationship with the Company or any of
its affiliated companies to terminate, curtail or otherwise limit such business
relationship.
               c. Confidential Information. The Employee shall not, without
prior written consent of the Company or may otherwise be required by law or
legal process, or as is necessary in connection with any adversarial proceeding
against the Company (in which case the Employee shall cooperate with the Company
in obtaining the protective order at the Company’s





--------------------------------------------------------------------------------



 



expense against disclosure by a court of competent jurisdiction), communicate,
to anyone other than the Company and those designated by the Company any trade
secrets, confidential information, knowledge or data relating to the Company,
its affiliates or any businesses or investments of the Company or its
affiliates, obtained by the Employee during the Employee’s services to the
Company that is not generally available public knowledge (other than acts by the
Employee in violation of this Agreement).
               d. Property. All right, title and interest in and to Proprietary
Information shall be and remain the sole and exclusive property of the Company.
Employee shall not make, retain, remove, disclose and/or distribute any copies
of any documents, records, notebooks, files, correspondence, reports, memoranda
or similar materials of or containing Proprietary Information, or other
materials or property of any kind belonging to the Company for any reason
whatsoever and shall not divulge to any third person the nature of and/or
contents of any of the foregoing or of any other oral or written information to
which he may have had access or with which for any reason he may have become
familiar. Upon the termination of his or her employment with the Company,
Employee shall leave with or return to the Company all originals and copies of
the foregoing then in his possession, whether prepared by Employee or by others.
For purposes of this Section 10(d), “Proprietary Information” means
confidential, proprietary, business and technical information or trade secrets
of the Company or of any parent, subsidiary or affiliate of the Company which
are not generally known or accessible to the public. Such Proprietary
Information shall include, but shall not be limited to, the following items and
information relating to the following items: (a) computer codes or instructions
(including source and object code listings, program logic algorithms,
subroutines, modules or other subparts of computer programs and related
documentation, including program notation), computer processing systems and
techniques, all computer inputs and outputs (regardless of the media on which
stored or located), hardware and software configurations, designs, architecture
and interfaces, (b) business research, studies, procedures and costs, (c)
financial data, (d) policy information, (e) sales and marketing data, methods,
plans and efforts, and market research information, (f) the identities of the
Company’s actual and prospective customers (including identifying information
such as name, address and telephone number), contractors and suppliers, (g) the
terms of contracts and agreements with customers, contractors and suppliers,
(h) the needs and requirements of, and the Company’s course of dealing with,
actual or prospective customers, contractors and suppliers, (i) personnel
information, and (j) pricing information. Failure by the Company to mark any of
the Proprietary Information as confidential or proprietary shall not affect its
status as Proprietary Information under the terms of this Agreement.
          11. Rights and Remedies Upon Breach.
               a. Specific Enforcement. Employee acknowledges that the terms of
Section 10 of this Agreement are reasonable and necessary to protect the
legitimate interests of the Company and its affiliates and that the Company
would not have entered into this Agreement in the absence of such restrictions.
Employee also acknowledges that any breach by him or her, willfully or
otherwise, of Section 10 of this Agreement will cause continuing and irreparable
injury to the Company for which monetary damages would not be an adequate
remedy. Employee shall not, in any action or proceeding to enforce any of the
provisions of this





--------------------------------------------------------------------------------



 



Agreement, assert the claim or defense that such an adequate remedy at law
exists. In the event of any such breach by Employee, the Company shall have the
right to enforce the terms of Section 10 of this Agreement by seeking injunctive
or other relief in any court, without any requirement that a bond or other
security be posted, and this Agreement shall not in any way limit remedies of
law or in equity otherwise available to the Company. If an action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to recover, in addition to any other relief,
reasonable attorneys’ fees, costs and disbursements.
               b. Accounting. If Employee willfully breaches, or threatens to
commit a breach of any of the terms of Section 10 of this Agreement, the Company
will have the right and remedy to require Employee to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Employee as the result of any action
constituting a breach of the Section 10 of this Agreement. This right and remedy
will be in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity.
               c. Judicial Modification. If any court determines that any of the
terms of Section 10, or any part thereof, is unenforceable because of the
duration or scope of such provision, such court shall have the power to modify
such provision and, in its modified form, such provision shall then be
enforceable.
          12. Enforceability. If any court holds the terms of Section 10
unenforceable by reason of their breadth or scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Company to the relief provided above in the courts of
any other jurisdiction within the geographical scope of the terms of Section 10.
          13. Essential Terms. Employee understands and acknowledges that the
promises in paragraphs 5, 8, 9, and 10 are a material inducement for Releasees
to enter this Agreement and are of the essence of this Agreement. Employee
therefore agrees that if he or she should breach any of the provisions of the
aforementioned paragraphs, it will be a material breach of the Agreement,
entitling Employer (in addition to any other remedies available) to stop making
severance payments (if any are still outstanding), to costs and fees for
enforcement of the breached provision(s), and to the return of any payments made
to Employee under this Severance Agreement and Release, except that Employee may
retain (or be paid) $1,000 as consideration for the release. This Severance
Agreement and Release will in all other respects remain in full force and
effect.
          14. Advice of Counsel; Revocation Period. Employee is hereby advised
to seek the advice of counsel. Employee acknowledges that he or she is acting of
his or her own free will, that he or she has been afforded a reasonable time to
read and review the terms of the Severance Agreement and Release, and that he or
she is voluntarily entering into this Severance Agreement and Release with full
knowledge of its provisions and effects. Employee intends that this Severance
Agreement and Release shall not be subject to any claim for duress. Employee
further acknowledges that he or she has been given at least twenty-one (21) days
within which to consider this Severance Agreement and Release and that if he or
she decides to execute this Severance Agreement and Release before the
twenty-one day period has expired, he or she does





--------------------------------------------------------------------------------



 



so voluntarily and waives the opportunity to use the full review period.
Employee acknowledges that he or she may, for a period of seven (7) days
following the execution of this Agreement, revoke acceptance of his or her
release of age discrimination claims. This revocation must be done in writing
and delivered to General Counsel, before the close of business on the seventh
day. Employee’s release of his or her age discrimination claims shall not become
effective until the expiration of this seven-day revocation period.
          15. Fees and Costs. The parties shall bear their own attorneys’ fees
and costs.
          16. Entire Agreement. This Severance Agreement and Release contains
the entire agreement of the parties with respect to the subject matter hereof,
supersedes any prior agreements or understandings with respect to the subject
matter hereof, and shall be binding upon their respective heirs, executors,
administrators, successors and assigns.
          17. Severability. If any term or provision of this Agreement shall be
held to be invalid or unenforceable for any reason, the validity or
enforceability of the remaining terms or provisions shall not be affected, and
such term or provision shall be deemed modified to the extent necessary to make
it enforceable.
          18. Amendments. Neither this Severance Agreement and Release nor any
term hereof may be orally changed, waived, discharged, or terminated, and may be
amended only by a written agreement between the parties hereto.
          19. Governing Law. This Severance Agreement and Release shall be
governed by the laws of the Commonwealth of Virginia, without regard to the
conflict of law principles of any jurisdiction.
          20. Legally Binding. The terms of this Severance Agreement and Release
contained herein are contractual, and not a mere recital.





--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties, acknowledging that they are acting of
their own free will, have caused the execution of this Severance Agreement and
Release as of this day and year written below.

                       /s/ James F. Mooney       Witness:                  
 
  James Mooney            
 
               
Date:
  February 4, 2008            
 
               
By:
  RCN CORPORATION.            
 
                     /s/ Benjamin R. Preston       Witness:                  
 
  Benjamin R. Preston            
 
               
Title:
  Senior Vice President, General            
 
  Counsel & Secretary            
 
               
Date:
  February 4, 2008            

